Citation Nr: 0511177	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.	Evaluation of post-traumatic stress disorder (PTSD), 
currently 30 percent disabling.

2.	Evaluation of residuals of left knee injury, currently 10 
percent disabling.  

3.	Entitlement to service connection for low back injury.  

4.	Entitlement to service connection for psoriasis.

5.	Entitlement to service connection for vision loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1962 to October 
1973.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.     


FINDINGS OF FACT

1.	The veteran's PTSD is not manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.  

2.	The veteran's left knee disorder is not manifested by leg 
flexion limited to 60 degrees or leg extension limited to 5 
degrees.  

3.	There is no clear and convincing evidence that residuals 
of a back injury are not related to the veteran's combat 
service in the Republic of Vietnam.  

4.	The veteran's psoriasis is not related to active service.  

5.	The veteran's vision loss is not related to active 
service.  

CONCLUSIONS OF LAW

1.	The criteria for a 50 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.	The criteria for a 20 percent evaluation for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Codes 5010-5257 (2004).

3.	Residuals of a back injury were incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(d) (2004).

4.	The veteran's psoriasis disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

5.	A vision loss disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in April 2001 setting forth the general 
requirements of then-applicable law pertaining to service 
connection and disability ratings, and what evidence was 
necessary to substantiate his claims.  The general 
notification was reiterated in the Statement of the Case 
dated in February 2002, and in two Supplemental Statements of 
the Case dated in June 2003 and November 2004.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in December 2004.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained treatment records alluded to by the veteran, as is 
detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d) (West 
2002).  The veteran was afforded VA medical examinations in 
November 2000, April, May, and October 2003, and in July 
2004, conducted by medical care professionals who rendered 
relevant opinions regarding the severity of the veteran's 
disorders.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Given the extensive development undertaken by the RO, 
the Board finds that the record is ready for appellate 
review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in March 
2000.  The RO adjudicated these claims in April 2001.  Only 
after that rating action was promulgated did the RO, in 
December 2004, provide notice to the claimant - in the form 
of a letter - regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant 
and what information and evidence will be obtained by VA.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on December 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the December 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision of April 2001, the Statement of the Case in February 
2002, and the Supplemental Statements of the Case in June 
2003 and November 2004.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  





	PTSD

The record shows that the veteran encountered combat in his 
service in Vietnam.  In April 2001 the RO granted service 
connection for PTSD at 30 percent disabling.  The veteran now 
claims entitlement to a higher disability evaluation.  

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Three reports of the veteran's mental status are of record - 
a private social worker's medical report dated in January 
2000, and two reports of VA Compensation and Pension 
Examinations dated in November 2000 and May 2003.  

The private report notes that the veteran had good eye 
contact, was alert, oriented x4, and was cooperative.  This 
examiner noted the lack of hallucinations, delusions, thought 
disorders, or psychosis.  The examiner stated that the 
veteran's cognitive functioning was in the high average 
range, that his insight was fair, that his judgment for 
normal events was good.  He noted the veteran's language as 
clear and well modulated with good flow.  

The examiner also noted that the veteran reported having 
short- and long-term memory loss, depression, blunt affect, 
sleep disturbances, suicidal ideation without a plan, 
intrusive memories of traumatic events in Vietnam, 
sensitivity to injustice, problems with authority figures, 
fantasies of retaliation and revenge, self-destructive 
behavior, anxiety, distrust, hyper-startle response, and 
anger eruption over unimportant matters.  The diagnoses 
included PTSD, "very severe." 

By contrast, the November 2000 examiner found the veteran in 
a different state of mind.  The examiner found the veteran 
pleasant and smiling, well oriented, and reality based.  He 
noted the veteran's ability to express himself well and in 
full sentences.  This examiner found the veteran with no 
cognitive shortcomings, and capable of abstract 
understanding.  The examiner also noted, however, that the 
veteran mentioned that he was depressed, and had experienced 
nightmares, social isolation, and guilt about his actions in 
Vietnam.  

Ultimately the November 2000 examiner diagnosed the veteran 
with mild to moderate PTSD, and major depression with 
suicidal ideation.  But he assigned the veteran a GAF score 
of 70 and found him to be competent.  In his final comments, 
this examiner noted that the veteran's psychiatric condition 
is "certainly, strongly influenced by [the veteran's] 
extreme obesity and he is unable to gain employment or work 
because of this."  At the time of the examination the 
veteran was 6 feet tall and 420 pounds.  

The May 2003 examiner noted that the veteran appeared 
friendly and cooperative during his examination.  The 
examiner noted that the veteran remembered that he examined 
the veteran in November 2000, even though the examiner did 
not remember doing so.  Records confirm that the same 
examiner conducted both examinations.  During the May 2003 
examination, the examiner found the veteran well oriented - 
he did very well with serial seven calculations, knew 
differences and similarities, and explained proverbs well.  
From a cognitive standpoint, the examiner found the veteran 
to be well.  

The examiner also noted that the veteran reported 
experiencing depression even though the veteran did not 
appear depressed during the interview.  He noted that the 
veteran now reported experiencing paranoia, and auditory 
hallucinations as well.  Based on this, the examiner 
diagnosed the veteran with mild schizoid personality.  

The examiner again referred to the veteran's "tremendous 
obesity" in stating that it was understandable that the 
veteran experienced depression.  At the time of this 
examination, the veteran weighed 450 pounds.  

In his closing comments, the examiner diagnosed the veteran 
with somewhat chronic and moderate PTSD, with mild 
depression, with mild paranoid personality.   But again, he 
found the veteran competent with a GAF score of 55 to 60.  

After careful analysis of the entire record, the Board finds 
that symptoms associated with the veteran's PTSD fall short 
of those required for a 50 percent disability evaluation.  
The record lacks the evidence of occupational and social 
impairment with reduced reliability and productivity that is 
necessary for such an assignment.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The 30 percent evaluation is more 
appropriate because, though the veteran manifests anxiety, 
depression and sleep difficulties, he generally functions 
well, behaves well, and interrelates with others verbally and 
nonverbally in a constructive and productive manner.  The 
record is consistent in making this clear.  In the most 
recent examination of record, in May 2003, the veteran 
demonstrated a capacity to interact with others in a 
competent manner.  He was friendly and cooperative during the 
exam.  He exhibited normal cognitive skills, judgment, and 
memory.  Though he exhibited mild depression and schizoid 
features, he did not manifest the panic and flattened affect 
that would warrant a higher rating.  The April 2003 VA knee 
examination showed that the veteran is currently employed by 
a relative in a job in which he shapes and bends wood for 
construction of custom staircases.  And the May 2003 examiner 
indicated, as he did in November 2000, that the veteran's 
difficulties, particularly his depression, is likely caused 
by his morbid obesity and not his experiences in service.  In 
short, the criteria for a 30 percent evaluation most nearly 
approximates symptoms associated with the veteran's PTSD 
disorder - he generally functions well in occupational and 
social matters except when his morbid obesity interferes with 
his activities.       

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.  

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321 as the Board cannot conclude that the disability 
picture as to the veteran's PTSD by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment capacity, as to prevent the use of the regular 
rating criteria.

Left Knee Disorder

The record shows that the veteran injured his lower 
extremities during active service in Vietnam.  In April 2001 
the RO granted service connection for residuals of a left 
knee injury at 10 percent disabling.  The veteran now claims 
entitlement to a higher disability evaluation.  

The veteran's knee disability is rated under Diagnostic Codes 
5010-5257.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 
(2004).  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  The number assigned 
to the residual condition on the basis of which the rating is 
determined will generally represent injuries.  Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2004).  Knee disabilities involving recurrent 
sublaxation or lateral instability are addressed under 
Diagnostic Code 5257.  Degenerative arthritis of the knee, 
caused by trauma, is addressed under Diagnostic Codes 5010-
5257.  See 38 C.F.R. § 4.71a.  The General Counsel for VA, in 
a precedent opinion dated July 1, 1997 (VAOPGCPREC 23-97), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately.  

Based on this authority, the RO service connected the 
residuals of the veteran's knee injury in two separate rating 
decisions.  In an April 2001 rating decision, the RO based a 
service connection grant on Diagnostic Codes 5010-5257 for 
the veteran's degenerative arthritis of the knee.  In a May 
2004 rating decision, the RO based a service connection grant 
on Diagnostic Code 5257 for the veteran's recurrent 
sublaxation and lateral instability.  The May 2004 rating 
decision - in which the RO granted the veteran's residuals at 
10 percent disabling - is not currently on appeal.  The only 
knee-related issue on appeal is that granted under 5010-5257 
in April 2001.  The Board will therefore limit its discussion 
on this issue to Diagnostic Codes 5010-5257 and degenerative 
arthritis of the veteran's knee.  

Ratings for degenerative arthritis of the knee are provided 
under Diagnostic Codes 5260, 5261, 5010, and 5003.  See 38 
C.F.R. § 4.71a; VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  Under Diagnostic Code 5261, a 
noncompensable (zero percent) disability evaluation is 
assigned where there is limitation of leg extension to 5 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
Under Diagnostic Code 5010, degenerative arthritis caused by 
trauma shall be rated under Diagnostic Code 5003 at 10 
percent if the arthritis is substantiated by X-ray evidence, 
and if noncompensable ratings are available elsewhere under 
the Code (in this matter, under 5260 and 5261).  

The veteran received two VA Compensation and Pension 
Examinations of his left knee in November 2000 and April 
2003.  

In November 2000, the examiner found the veteran's gait as 
grossly abnormal due to his extreme obesity.  The examiner 
found that the veteran experienced pain while standing on his 
toes, but not while on his heels.  The veteran could squat to 
80 percent of a usual squat, but then halted due to left knee 
pain.  The veteran had no periarticular thickening in either 
knee, had full extension to 0 position in both knees, flexion 
to 80 degrees in both knees, and negative McMurray and 
Lachman's sign in both knees.  The examiner reported that the 
veteran experienced pain when he flexed his left knee to 80 
degrees.  He also noted that the veteran's patellae are 
freely moveable without tenderness, that the left patella 
surface is smooth, and that the left knee had no crepitus.    

The examiner found that the veteran's straight leg raising 
was normal.  In the sitting position, he easily raised each 
leg singly and together to 90 degrees with pain in the left 
knee.  In the supine position, the veteran raised his left 
leg to 80 degrees with no pain.  When trying to raise both 
legs together, he went up to 20 degrees and got pain in his 
left knee.  

X-ray evidence showed tricompartmental degenerative joint 
disease of the left knee with joint space narrowing and 
periarticular osteophytes.  

In the April 2003 examination, the examiner again noted the 
limiting effect of the veteran's "massive obesity" on the 
veteran's movement.  During the examination, the veteran 
complained of pain that woke him up at night, of pain while 
walking, and of locking and popping.  He did not complain of 
his knee giving way however (but later did so in a letter to 
the RO dated in August 2004).  This report also noted that 
the veteran uses Etodolac twice daily for pain.  The examiner 
noted that the veteran used a cane, and had difficulty rising 
from a sitting position.  But he also noted that the veteran 
did not have a limp, and had weight bearing equally on both 
feet.  He further observed that there was a generalized 
tenderness to palpation of the left knee, with no effusion.  
The range of motion was 0 to 90 degrees and was only limited 
by the massive obesity of the veteran's thigh and calf.  The 
examiner noted that the knee is stable to varus and valgus 
stress, and that the anterior drawer, Lachman's sign, and 
McMurray's sign were negative.  

This examiner found moderate degenerative joint disease of 
the veteran's left knee, which was caused and worsened by the 
veteran's obesity.  The examiner found that the knee disorder 
did not inhibit the veteran's mobility or his employment, and 
that the morbid obesity was the constraining feature in his 
activities.   

The Board also notes that July 1999 VA treatment records show 
that the veteran then denied the presence of degenerative 
joint disease in his knee, while September 2000 treatment 
records show that the veteran's knee showed no signs of 
redness, swelling, locking, or popping despite an X-ray 
showing of degenerative joint disease.  

Range of motion is central to determining evaluations under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  
During the course of this appeal, the veteran's left knee 
range of motion has been reported to be from 0 to 80 degrees 
and 0 to 90 degrees.  As Diagnostic Code 5260 contemplates a 
0 percent disability where there is limitation of knee 
flexion to 60 degrees, a noncompensable disability evaluation 
cannot be assigned under Diagnostic Code 5260.  See 38 C.F.R. 
§ 4.71a.  As Diagnostic Code 5261 contemplates a 
noncompensable disability evaluation with limitation of knee 
extension to 5 degrees, a noncompensable disability 
evaluation cannot be assigned under Diagnostic Code 5261.  
See 38 C.F.R. § 4.71a.

The Board must now review diagnostic criteria under 
Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 4.71a.  The 
medical records contain X-ray evidence showing the veteran's 
left knee has degenerative arthritis.  There is also credible 
evidence of limited and/or sometimes painful motion of the 
left knee.  As such, the Board finds that the competent 
evidence of record supports the award of a 10 percent rating 
for the veteran's left knee disability under Diagnostic Code 
5010, taking into account the previously discussed VA General 
Counsel opinions.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59, 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), and 
VAOPGCPREC 36-97.  While the Board does not doubt the 
presence of pain in the veteran's left knee, including pain 
on motion, the Board finds the objective evidence of record 
does not show that, on the occasions when the veteran 
presented for medical examination with complaints of pain, 
limitation of motion did not approach that required by either 
Diagnostic Code 5260 or Diagnostic Code 5261 for a 
noncompensable evaluation.

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is warranted.  In the instant case, 
however, there has been no showing that the left knee 
disability alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  To the 
extent that the veteran may experience functional impairment 
due to the service-connected disability addressed here, the 
Board finds that such impairment is contemplated in the 
currently assigned ratings.  The Board finds no evidence of 
an exceptional or unusual disability picture in this case 
which renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
with respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claims for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

However, in the case of any veteran who engaged in combat 
with the enemy in active service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
Id.
  
	Low Back Disorder

The veteran claims that he injured his low back in service on 
three separate occasions - in a helicopter accident in 
Germany, while training in Panama, and from a mine explosion 
in Vietnam.  He claims that he now experiences residuals of 
these injuries.  The evidence of record supports his claim to 
serving in combat - he received a Purple Heart while serving 
with the 1st Infantry Division in Vietnam, received a Combat 
Infantryman's Badge, and has been service connected for 
several disorders as a result of his combat service in 
Vietnam.  The evidence supports his claim, moreover, to 
current residuals of the back injury - VA medical reports, 
reflecting two separate Compensation and Pension 
Examinations, demonstrate that the veteran has been diagnosed 
with a low back disorder.  The November 2000 examination 
diagnosed the veteran with chronic low back strain, the 
October 2003 examination diagnosed the veteran with mild 
degenerative joint disease of the lumbosacral spine, and a 
July 2004 addendum to the October 2003 exam diagnosed the 
veteran with degenerative disc disease.    

The record also shows, however, that a separation medical 
examination at the time of the veteran's discharge from 
service in 1973 found the veteran's back to be normal, and 
that the first evidence of a back disorder is found years 
after separation in a private medical opinion in January 
2000.  Moreover, in the July 2004 addendum, the VA examiner 
stated that it was unlikely that the veteran's back disorder 
related to active service.  

The Board recognizes that this evidence of record 
preponderates against the veteran's claim.  Nevertheless, the 
Board does not find this evidence to be clear and convincing 
evidence that the veteran did not incur his residuals from 
in-service injuries.  38 U.S.C.A. § 1154(b).  To the 
contrary, under the guidance of 38 U.S.C.A. § 1154(b), the 
Board finds that the veteran's low back disorder is 
consistent with the circumstances, condition, and hardship of 
his combat service in Vietnam.  38 U.S.C.A. § 1154(b).  

	Psoriasis Disorder

The veteran does not claim that he incurred a psoriasis 
disorder as a result of combat.  Rather, he claims that he 
incurred the skin disorder as a result of his exposure to 
herbicides while in Vietnam.  This claim is therefore not 
subject to the relaxed evidentiary standards of 38 U.S.C.A. § 
1154(b).  

The record supports the veteran's claim to a current 
disorder.  The veteran testified during his Board hearing 
that he had psoriasis on his arms and the sides of his body.  
And a VA medical examination, dated in November 2000, found 
the veteran with a "classical psoriasis" rash on both 
elbows.  The first element of Pond is therefore satisfied.  
Pond, 12 Vet. App. at 346.  

The record lacks evidence to support the second and third 
elements of Pond, however.  Id.  The record does not contain 
supporting evidence showing that the veteran's psoriasis 
disorder is related to active service.  This disorder is not 
mentioned anywhere in the veteran's service medical records, 
or in his separation medical examination.  The earliest 
evidence of a psoriasis disorder is found in VA medical 
treatment records dated in August 1998, nearly 25 years 
following the veteran's discharge from active duty.  And the 
record does not contain medical evidence supporting a nexus 
between the current disorder and any claimed disorder while 
in service.         

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	Vision Loss Claim

The veteran claims that he incurred a vision loss disorder in 
active service.  During his Board hearing, he speculated that 
vision blurriness he experiences is related to herbicide 
exposure in Vietnam, or to his service-connected diabetes 
disorder.  As this disorder is not alleged to have arisen 
from combat, the relaxed evidentiary standards under 38 
U.S.C.A. § 1154(b) do not apply to this claim.  

The record supports the veteran's claim to a current vision 
loss disorder.  A private medical report submitted in January 
2000 noted the veteran's declining visual acuity.  And a 
November 2000 VA examination diagnosed the veteran with mild 
nuclear sclerotic cataracts in both eyes, and with 
Presbyopia, which is defined as "the physiologic loss of 
accommodation in the eyes in advancing age[.]"  Stedman's 
Medical Dictionary 1441 (27th ed. 2000).  The first element 
of Pond is therefore satisfied.  Pond, 12 Vet. App. at 346.  

The record lacks evidence to support the second and third 
elements of Pond, however.  Id.  The record does not contain 
supporting evidence showing that the veteran's vision 
disorder is related to active service.  A vision disorder is 
not mentioned anywhere in the veteran's service medical 
records, or in his separation medical examination.  In fact, 
his vision at the time of separation in 1973 was 20/20.  The 
earliest evidence of a vision disorder is found in the 
private medical opinion in January 2000, nearly 27 years 
following the veteran's discharge from active duty.  And the 
record does not contain medical evidence supporting a nexus 
between the current disorder and any claimed disorder while 
in service.  By contrast, the November 2000 examiner found 
that the aging process caused the veteran's current vision 
disorder.                

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Evaluation of PTSD in excess of 30 percent disabling is 
denied.

Evaluation of residuals of left knee injury in excess of 10 
percent disabling is denied.  

Entitlement to service connection for residuals of a low back 
injury is granted.  

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for vision loss is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


